                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
AT&T CORP.,                             :   3:18-CV-01984
a New York corporation,                 :
                 Plaintiff              :
                                        :   (Chief Magistrate Judge Schwab)
      v.                                :
                                        :
QUADIX LLC,                             :
a Delaware limited liability company,   :
                  Defendant             :
                                        :

                                    ORDER
                                  March 3, 2020

      Given AT&T Corp.’s letter brief (doc. 51) setting forth the amount of the

judgment it is seeking and how it arrived at that amount and Quadix LLC’s

response (doc. 53) stating that it consents to the judgment requested by AT&T

Corp., IT IS ORDERED that the Clerk of Court shall enter judgment in favor of

AT&T Corp. in the amount of $187,682.481 plus post-judgment interest in

accordance with 28 U.S.C. § 1961 at a rate of 1.21%.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge



1
  This amount is the sum of the $186,505.24 requested in AT&T Corp.’s letter
plus 19 days (the period between AT&T’s letter of February 13, 2020, and the date
of this Order of March 3, 2020) of interest at the rates set forth in AT&T Corp.’s
letter. See doc. 51.
